ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20 — 3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of ROBERT C. DIORIO of TOMS RIVER, who was admitted to the bar of this State in 1975, and good cause appearing;
It is ORDERED that ROBERT C. DIORIO is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that ROBERT C. DIORIO be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by ROBERT C. DIORIO pursuant to Rule 1:21-6 be restrained *126from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State; and it is further
ORDERED that ROBERT C. DIORIO comply with Rule 1:20-20 dealing with suspended attorneys.